--------------------------------------------------------------------------------

Exhibit 10.2


SUBSCRIPTION AGREEMENT


SUBSCRIPTION AGREEMENT (this "Agreement") made as of this 10th day of February,
2010, between Deerfield Resources, Ltd., a Nevada corporation (the "Company"),
and the undersigned (the "Subscriber").

RECITALS


A.

Pursuant to a Confidential Private Placement Memorandum dated January 14, 2010
(the "PPM"), the Company is offering in a private placement (the "Offering") to
accredited investors a minimum of 50 Units (the "Minimum Offering") and a
maximum of 80 Units (the "Maximum Offering") at a purchase price of $125,000 per
Unit, or up to 96 Units if the Company elects to accept over-subscriptions, with
each Unit (the "Units") consisting of 100,000 shares of the Company's common
stock, par value $.001 per share (the "Common Stock"), and a five-year
detachable warrant (the "Warrant") to purchase 50,000 shares of Common Stock
with an exercise price of $1.60 per share. The Common Stock and Warrants
comprising the Units, and the shares of Common Stock underlying the Warrants are
collectively referred to as the Securities."

B.

The Subscriber desires to purchase from the Company the number of Units set
forth on the signature page hereof, on the terms and conditions hereinafter set
forth.

C.

The Company and the Subscriber are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D ("Regulation D") promulgated by the United States
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the "Securities Act").

D.

Contemporaneously with the termination of the Offering, the parties hereto will
execute and deliver (i) a Registration Rights Agreement (the "Registration
Rights Agreement") substantially in the form of Exhibit A attached hereto, to
provide for certain registration rights with respect to the Securities; (ii) the
Warrants, substantially in the form of Exhibit B; and (iii) the Lock-up
Agreement (the "Lock-up Agreement"), substantially in the form of Exhibit C
hereto. This Agreement, the Registration Rights Agreement, the Warrants and the
Lock-up Agreement, are collectively referred to as the "Transaction Documents."

AGREEMENT


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

     ARTICLE I.
SUBSCRIPTION FOR AND
REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

1.1

Subject to the terms and conditions hereinafter set forth, the Subscriber hereby
subscribes for, and agrees to purchase from, the Company such number of Units
set forth upon the signature page hereof, at a price equal to $125,000 per Unit
(the "Purchase Price"), and the Company agrees to sell such Units to the
Subscriber for the Purchase Price, subject to the Company's right to sell to the
Subscriber a lesser number of Units as the Company may, in its sole discretion,
deem necessary or desirable. The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached hereto
as Exhibit D to Bank of North Georgia as escrow agent (the "Escrow Agent") to
the Company.

--------------------------------------------------------------------------------

1.2

The Subscriber recognizes that the purchase of the Units involves a high degree
of risk in that: (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Securities are not registered
under the Securities Act, or any state securities law; (iii) there is no trading
market for the Securities, none is likely ever to develop, and the Subscriber
may not be able to liquidate his, her or its investment in the Company; (iv)
transferability of the Securities is extremely limited; and (v) an investor
could suffer the loss of his, her or its entire investment.

1.3

If the Subscriber is a business entity, it is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by the Subscriber of the transactions contemplated by this Agreement
has been duly authorized by all necessary corporate or, if the Subscriber is not
a corporation, such partnership, limited liability company or other applicable
like action, on the part of such Subscriber. This Transaction Documents to which
the Subscriber is a party has been duly executed by the Subscriber, and when
delivered in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Subscriber, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

1.4

The Subscriber is an "accredited investor," as such term in defined in Rule
501(a) of Regulation D, and the Subscriber is able to bear the economic risk of
an investment in the Securities. The Subscriber is not a registered broker
dealer under Section 15 of the Exchange Act.

1.5

The Subscriber has prior investment experience (including investment in
non-listed and non-registered securities), and has read and evaluated, or has
employed the services of an investment advisor, attorney or accountant to read
and evaluate, all of the documents furnished or made available by the Company to
the Subscriber and to all other prospective investors in the Securities,
including the PPM, as well as the merits and risks of such an investment by the
Subscriber. The Subscriber's overall commitment to investments which are not
readily marketable is not disproportionate to the Subscriber's net worth, and
the Subscriber's investment in the Securities will not cause such overall
commitment to become excessive. The Subscriber, if an individual, has adequate
means of providing for his or her current needs and personal and family
contingencies and has no need for liquidity in his or her investment in the
Securities. The Subscriber is financially able to bear the economic risk of this
investment, including the ability to afford holding the Securities for an
indefinite period or a complete loss of this investment.

1.6

The Subscriber is not purchasing the Units as a result of any advertisement,
article, notice or other communication regarding the Units published in any
newspaper, magazine or similar media or broadcast over television or radio. The
Subscriber has not directly or indirectly, nor has any person or entity acting
on behalf of or pursuant to any understanding with the Subscriber, engaged in
any transactions in the securities of the Company (including any short sales
involving the Company's securities) since the time that the Subscriber was first
contacted by the Company, the placement agent, or any other person or entity
acting on behalf of the Company regarding the investment in the Company
contemplated by this Agreement. The Subscriber covenants that neither it nor any
person or entity acting on its behalf or pursuant to any understanding with it
will engage in any transactions in the securities of the Company (including
short sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.

--------------------------------------------------------------------------------

1.7

The Subscriber acknowledges receipt and careful review of the PPM, all
supplements to the PPM, and all other documents furnished in connection with
this transaction by the Company (collectively, the "Offering Documents") and has
been furnished by the Company during the course of this transaction with all
information regarding the Company which the Subscriber has requested or desires
to know; and the Subscriber has been afforded the opportunity to ask questions
of and receive answers from duly authorized officers or other representatives of
the Company concerning the terms and conditions of the Offering, and any
additional information which the Subscriber has requested.

1.8

The Subscriber acknowledges that the purchase of the Securities may involve tax
consequences to the Subscriber and that the contents of the Offering Documents
do not contain tax advice. The Subscriber acknowledges that the Subscriber must
retain his, her or its own professional advisors to evaluate the tax and other
consequences to the Subscriber of an investment in the Securities. The
Subscriber acknowledges that it is the responsibility of the Subscriber to
determine the appropriateness and the merits of a corporate entity to own the
Securities and the corporate structure of such entity.

1.9

The Subscriber acknowledges that this Offering has not been reviewed by the
Securities and Exchange Commission (the "SEC") or any state securities
commission, and that no federal or state agency has made any finding or
determination regarding the fairness or merits of the Offering. The Subscriber
represents that the Securities are being purchased for his, her or its own
account, for investment only, and not with a view toward distribution or resale
to others. The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Securities unless they are registered under the Securities Act or
unless an exemption from such registration is available.

1.10

The Subscriber understands that the Securities have not been registered under
the Securities Act by reason of a claimed exemption under the provisions of the
Securities Act which depends, in part, upon his, her or its investment
intention. In this connection, the Subscriber understands that it is the
position of the SEC that the statutory basis for such exemption would not be
present if his, her or its representation merely meant that his, her or its
present intention was to hold such securities for a short period, such as the
capital gains period of tax statutes, for a deferred sale, for a market rise,
assuming that a market develops, or for any other fixed period. The Subscriber
realizes that, in the view of the SEC, a purchase now with an intent to resell
would represent a purchase with an intent inconsistent with his, her or its
representation to the Company and the SEC might regard such a sale or
disposition as a deferred sale, for which such exemption is not available.

1.11

The Subscriber agrees to indemnify and hold the Company, its directors, officers
and controlling persons and their respective heirs, representatives, successors
and assigns harmless against all liabilities, costs and expenses incurred by
them as a result of any misrepresentation made by the Subscriber contained
herein or any sale or distribution by the Subscriber in violation of the
Securities Act (including, without limitation, the rules promulgated
thereunder), any state securities laws, or the Company's Certificate of
Incorporation or By-laws, as amended from time to time.

1.12

The Subscriber understands that the Securities must be held indefinitely unless
such Securities are registered under the Securities Act or an exemption from
registration is available. The Subscriber acknowledges that it is familiar with
Rule 144 promulgated by the SEC pursuant to the Securities Act, and that the
Subscriber has been advised that Rule 144 permits resales only under certain
circumstances. The Subscriber understands that to the extent that Rule 144 is
not available, the Subscriber will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.

--------------------------------------------------------------------------------

1.13

The Subscriber understands that, when issued, the certificates representing the
Securities will bear the following restrictive legend ("Legend"):

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR REFINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

The Subscriber understands that the Company will not permit transfer of such
Securities unless the Subscriber (i) provides the Company with an opinion of
counsel reasonably satisfactory to the Company that registration by the
Subscriber of the Units is not required under the Securities Act, or (ii)
transfers the Securities to an affiliate which is an accredited investor (in
accordance with the provisions of this Agreement) or in compliance with Rule
144.

1.14

The Subscriber understands and agrees that its sale of the Securities, including
those represented by a certificate(s) from which the Legend has been removed, or
which were originally issued without the Legend, shall be made only pursuant to
an effective registration statement (and to deliver a prospectus in connection
with such sale) or in compliance with an exemption from the registration
requirements of the Securities Act. In the event the Legend is removed from any
Securities or any Securities are issued without the Legend, and thereafter the
effectiveness of a registration statement covering the sales of such Securities
is suspended or the Company determines that a supplement or amendment thereto is
required by applicable securities laws, then upon reasonable advance notice to
the holder of such Securities, the Company shall be entitled to require that the
Legend be placed upon any such Securities which cannot then be sold pursuant to
an effective registration statement or Rule 144 or with respect to which the
opinion referred to in clause (ii) of Section 1.10 has not been rendered, which
Legend shall be removed when such Securities may be sold pursuant to an
effective registration statement or Rule 144 (or such holder provides the
opinion with respect thereto described in clause (ii) of Section 1.10. The
Subscriber understands that the Company is under no obligation to comply with
the conditions of Rule 144 or take any other action necessary in order to make
available any exemption from registration for the sale of the Securities.

1.15

The Subscriber understands that the Company will review and rely on this
Subscription Agreement without making any independent investigation; and it is
agreed that the Company reserves the unrestricted right to reject or limit any
subscription and to withdraw the Offering at any time.

1.16

The Subscriber hereby represents that the address of the Subscriber furnished at
the end of this Subscription Agreement is the undersigned's principal residence,
if the Subscriber is an individual or its principal business address if it is a
corporation or other entity.

--------------------------------------------------------------------------------

1.17

The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be members or associated persons of members of
the Financial Industry Regulatory Authority, Inc. or a registered broker dealer
under Section 15 of the Exchange Act.

1.18

The Subscriber understands that, pursuant to the terms of the Offering as set
forth in the PPM, the Company must receive subscriptions for 50 Units for an
aggregate purchase price of $6,250,000 in order to close on the sale of any
Units and that persons affiliated with the Company or its consultants, advisors,
or placement agents may subscribe for Common Stock, in which case the Company
may accept subscriptions from such affiliated parties in order to reach the
Minimum Offering; and that, accordingly, no investor should conclude that
achieving the Minimum Offering is the result of any independent assessment of
the merits or advantages of the Offering or the Company made by Subscribers in
the Minimum Offering.

1.19

The Subscriber has independently evaluated the merits of its decision to
purchase the Units pursuant to the Transaction Documents and confirms that it
has not relied on the advice of any other Subscriber's business and/or legal
counsel in making such decision. The Subscriber hereby represents that, except
as expressly set forth in the Offering Documents, no representations or
warranties have been made to the Subscriber by the Company or any agent,
employee or affiliate of the Company. In entering into this transaction, the
Subscriber has not relied on the business or legal advice of the placement agent
or any of its agents, counsel, or affiliates in making its investment decision
hereunder, and confirms that none of such persons or entities has made any
representations or warranties to the Subscriber in connection with the
transactions contemplated by the Transaction Documents.

1.20

All information provided by the Subscriber in the Investor Questionnaire
attached as Exhibit E hereto, is true and accurate in all respects. The
Subscriber understands that the Units are being offered and sold in reliance on
a transactional exemption from the registration requirements of federal and
state securities laws and the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth herein in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Securities.
The Subscriber understands that no United States federal or state agency or any
governmental authority has passed upon or made any recommendation or endorsement
of the Securities.

1.21

If the Subscriber is not a U.S. Person (as such term is defined in Section
902(a) of Regulation S), the Subscriber (i) acknowledges that the certificate(s)
representing or evidencing the Securities contain a customary restrictive legend
restricting the offer, sale or transfer of any Securities except in accordance
with the provisions of Regulation S, pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration, (ii)
agrees that all offers and sales by the Subscriber of Securities shall be made
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from, or a transaction not subject to the registration
requirements of, the Securities Act, (iii) represents that the offer to purchase
the Securities was made to the Subscriber outside of the United States, and the
Subscriber was, at the time of the offer and will be, at the time of the sale
and is now, outside the United States, (iv) has not engaged in or directed any
unsolicited offers to purchase Securities in the United States, (v) is neither a
U.S. Person nor a Distributor (as such terms are defined in Section 902(a) and
902(c), respectively, of Regulation S), (vi) has purchased the Securities for
its own account and not for the account or benefit of any U.S. Person, (vii) is
the sole beneficial owner of the Units set forth on the signature page hereof,
and has not pre-arranged any sale with a Subscriber in the United States, and
(viii) is familiar with and understands the terms and conditions and
requirements contained in Regulation S, specifically, without limitation, each
Subscriber understands that the statutory basis for the exemption claimed for
the sale of the Securities would not be present if the sale, although in
technical compliance with Regulation S, is part of a plan or scheme to evade the
registration provisions of the Securities Act.

--------------------------------------------------------------------------------

ARTICLE II.
REPRESENTATIONS BY THE COMPANY


2.1

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has the corporate power to
conduct the business which it conducts and proposes to conduct.

2.2

The execution, delivery and performance of this Subscription Agreement by the
Company has been duly authorized by the Company and all other corporate action
required to authorize and consummate the offer and sale of the Units has been
duly taken and approved.

2.3

The Securities have been duly and validly authorized and issued.

2.4

The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.

2.5

The Company knows of no pending or threatened legal or governmental proceedings
to which the Company is a party which would materially adversely affect the
business, financial condition or operations of the Company.

2.6

The Company is not in violation of or default under, nor will the execution and
delivery of this Subscription Agreement or the issuance of the Common Stock, or
the consummation of the transactions herein contemplated, result in a violation
of, or constitute a default under, the Company's Certificate of Incorporation or
By-laws, any material obligations, agreements, covenants or conditions contained
in any bond, debenture, note or other evidence of indebtedness or in any
material contract, indenture, mortgage, loan agreement, lease, joint venture or
other agreement or instrument to which the Company is a party or by which it or
any of its properties may be bound or any material order, rule, regulation,
writ, injunction, or decree of any government, governmental instrumentality or
court, domestic or foreign.

ARTICLE III.
COVENANTS BY THE COMPANY


3.1

The Company agrees to file a Form D with respect to the Securities as required
under Regulation D and shall make all filings and reports relating to the offer
and sale of the Securities by the Company and to the resale of the Securities by
the Subscriber required under applicable securities or "Blue Sky" laws of the
states of the United States promptly following the Termination Date (as defined
in Section 4.1 hereof).

3.2

The Company maintain its status as an issuer required to file reports under the
Exchange Act and shall timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act and shall disclose in
the Registration Statement contemplated by the Registration Rights Agreement,
any material, nonpublic information provided to the holder of the Securities
except to the extent previously disclosed or the Company determines that such
information is no longer material.

--------------------------------------------------------------------------------

3.3

The Company acknowledges and agrees that the Securities may be pledged by a
Holder (as defined in the Registration Rights Agreement) in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities. The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Subscriber
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document; provided that Subscriber and
its pledgee shall be required to comply with the provisions hereof in order to
effect a sale, transfer or assignment of Securities to such pledgee.

3.4

The proceeds from the sale of the Securities contemplated hereby shall be used
by the Company for general corporate purposes.

3.5

On or before 5:30 p.m., Eastern Time, within four business days following the
date of this Agreement, the Company shall issue a press release and file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the Exchange Act and
reasonably acceptable to the Subscriber, which shall attach the material
Transaction Documents (including, without limitation, this Agreement and all
schedules thereto, the form of Warrant, the form of the Registration Rights
Agreement and any other documents or agreements to be executed in connection
with the transactions contemplated hereunder) as exhibits to such filing.

3.6

The business of the Company and its subsidiaries shall not be conducted in
violation of any law, ordinance or regulation of any governmental entity, except
where such violations would not result, either individually or in the aggregate,
in a material adverse effect on the business and operations of the Company.

3.7

The Company shall be responsible for the payment of any agent's fees relating to
or arising out of the transactions contemplated hereby, including, without
limitation, any commissions payable to placement agent; provided, however, that
each Subscriber shall be responsible for the payment of his, her or its own
independent legal fees.

3.8

The Company agrees to adopt a stock incentive plan within 90 days of the
Termination Date, pursuant to which 3,250,000 shares of the Company's Common
Stock will be reserved for issuance to employees, directors, consultants, and
other service providers.

3.9

If the Company accepts the subscription of the Subscriber in accordance with
Article IV hereof, then, on or prior to the Termination Date (defined below),
the Company agrees (i) to deliver to the Subscriber a Make Good Escrow
Agreement, substantially in the form of Exhibit F attached hereto, and duly
executed by the parties thereto, and (ii) that the Escrow Shares (as defined in
the Make Good Escrow Agreement) shall have been deposited into the escrow
account pursuant to the terms of the Make Good Escrow Agreement.

ARTICLE IV.
TERMS OF SUBSCRIPTION


4.1

Subject to Section 4.2 hereof, the subscription period will begin as of the date
of the PPM and will terminate at 11:59 PM Eastern Time, on the earlier of the
date on which the Maximum Offering is sold or February 5, 2010 (the "Termination
Date"); provided, however, that the Termination Date may be extended by up to an
additional thirty (30) days by the Company. The minimum subscription amount is
$125,000, although the Company may, in its discretion, accept subscriptions for
less than $125,000.

--------------------------------------------------------------------------------

4.2

The Subscriber shall effect a wire transfer in the full amount of the purchase
price for the Units to the Company's escrow account in accordance with the wire
instructions attached as Exhibit D hereto.

4.3

All funds paid hereunder shall be held in escrow by the Escrow Agent until the
Termination Date. If the Company has not obtained subscriptions (including this
subscription) for the Minimum Offering on or before the Termination Date (as
such date may be extended by the Company), then this subscription shall be void
and all funds paid hereunder by the Subscriber shall be promptly returned
without interest to the Subscriber, to the same account from which the funds
were drawn. If subscriptions for the Minimum Offering are received and accepted
and payment tendered therefor on or prior to the Termination Date, then all
subscription proceeds (less fees and expenses agreed on by the Company) shall be
paid over to the Company on the earlier of (a) three (3) days following the
receipt of all fully paid funds in connection with the Minimum Offering or (b)
three (3) days following the date that the fully paid funds received in escrow
in connection with the Minimum Offering equals or exceeds $6,250,000. In such
event, sales of the Units may continue thereafter until the earlier of the date
on which the Maximum Offering is sold and the Termination Date, with subsequent
releases of funds by the Escrow Agent, from time to time, at the discretion of
the Company.

4.4

The Subscriber hereby authorizes and directs the Company and the Escrow Agent to
deliver any certificates or other written instruments representing the Units to
be issued to such Subscriber pursuant to this Subscription Agreement to the
address indicated on the signature page hereof.

4.5

The Subscriber hereby authorizes and directs the Company and the Escrow Agent to
return any funds, without interest, for unaccepted subscriptions to the same
account from which the funds were drawn.

4.6

If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Subscription Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. Such Subscriber's subscription and payment for,
and continued beneficial ownership of, the Units will not violate any applicable
securities or other laws of the Subscriber's jurisdiction.

ARTICLE V.
MISCELLANEOUS


5.1

Any notice or other communication or deliveries required or permitted to be
provided hereunder shall be in writing and shall be deemed given and effective
on the earliest of (a) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in this Section
prior to 5:30 p.m. (Eastern Time) on a Business Day, (b) the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a business day or later than 5:30 p.m. (Eastern Time) on any date and earlier
than 11:59 p.m. (Eastern Time) on such date, (c) the business day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

--------------------------------------------------------------------------------

If to the Company:

SanJun Industrial Park, HuaWang Road

 

Dalang, Longhua Town

 

Shenzhen, 518109, China

 

Fax: +86-755-2810 9421

 

Attention: Chief Executive Officer

 

 

with a copy (for

Pillsbury Winthrop Shaw Pittman LLP

informational

50 Fremont Street

purposes only) to:

San Francisco, CA 94105-2228

 

Tel: 415.983.1523

 

Fax: 415.983.1200

 

Attention: Scott C. Kline

 

 

If to the Holder:

To the address set forth on such Holder's signature page hereto.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

5.2

This Subscription Agreement shall not be changed, modified or amended except by
a writing signed by both (a) the Company and (b) subscribers in the Offering
holding a majority of the Units issued in the Offering.

5.3

This Subscription Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.

5.4

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, employees
or agents) shall be commenced exclusively in the New York Courts. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence a proceeding to enforce any provisions of
a Transaction Document, then the prevailing party in such proceeding shall be
reimbursed by the other party for its reasonable attorneys' fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such proceeding.

--------------------------------------------------------------------------------

5.5

This Subscription Agreement may be executed in counterparts. Upon the execution
and delivery of this Subscription Agreement by the Subscriber, this Subscription
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Units as herein provided; subject, however, to the right hereby
reserved by the Company to (i) enter into the same agreements with other
subscribers, (ii) add and/or delete other persons as subscribers and (iii)
reduce the amount of or reject any subscription.

5.6

The holding of any provision of this Subscription Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.

5.7

It is agreed that a waiver by either party of a breach of any provision of this
Subscription Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.

5.8

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further actions as may be necessary or
appropriate to carry out the purposes and intent of this Subscription Agreement.

[Signature Pages Follow]

 

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.

__________________________X $125,000 for each Unit = $_____________________.
Number of Units subscribed
for                                                        Aggregate Purchase
Price

Manner in which Title is to be held (Please Check One):         1. ____

 Individual

7. ____

Trust/Estate/Pension or Profit Sharing Plan Date Opened:______________

 

 

 

 

2. ____

 Joint Tenants with Right of Survivorship

8. ____

As a Custodian for Under the Uniform Gift to Minors Act of the State
of_____________

 

 

 

 

3. ____

 Community Property

9. ____

Married with Separate Property

 

 

 

 

4. ____

 Tenants in Common

10. ____

Keogh

 

 

 

 

5. ____

Corporation/Partnership  Limited Liability Company

11. ____

Tenants by the Entirety

 



 

 

6.____

IRA

12. ____

Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.

     

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:

(a) INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE A-10
             (b) SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE A-11

--------------------------------------------------------------------------------

EXECUTION BY NATURAL PERSONS

 

Exact Name in Which Title is to be Held       Name (Please Print) Name of
Additional Subscriber
    Residence: Number and Street Address of Additional Subscriber
    City, State and Zip Code City, State and Zip Code
    Social Security Number Social Security Number
    Telephone Number Telephone Number
    Fax Number (if available) Fax Number (if available)
    E-Mail (if available) E-Mail (if available)
    (Signature) (Signature of Additional Subscriber)


--------------------------------------------------------------------------------

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, Trust, Etc.)
____________________________________________________________________________

Name of Entity (Please Print)

Date of Incorporation or Organization: _________________________________________

State of Principal Office: ____________________________________________________

Federal Taxpayer Identification Number: ________________________________________

____________________________________________
Office Address

____________________________________________
City, State and Zip Code

____________________________________________
Telephone Number

____________________________________________
Fax Number (if available)

____________________________________________
E-Mail (if available)

[seal]

By: _____________________________

Name:
Title:

Attest: ____________________________
(If Entity is a Corporation)

*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:

The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the FINRA Conduct Rules

____________________________
Name of FINRA Firm

By: ________________________

Name:
Title:

--------------------------------------------------------------------------------

COMPANY:


DEERFIELD RESOURCES, LTD.


By: _______________________________
Name: Xiangjun Liu
Title: Chief Executive Officer

 

 

 




[COMPANY SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

--------------------------------------------------------------------------------